937 F.2d 616
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Charles HUBBELL, Yvonne Hubbell, Lincoln Homes, a Wyomingcorporation James H. Tolhurst, Carol N. Tolhurst, David J.Tolhurst, Tolhurst Construction, Inc., a Wyomingcorporation, Plaintiffs-Appellants,v.Delbert M. BJORDAHL, in his official capacity as Presidentand Chief Executive Officer of Western PlainsService Corporation, but notindividually, Defendant-Appellee.
No. 89-8056.
United States Court of Appeals, Tenth Circuit.
July 11, 1991.

Before HOLLOWAY, BARRETT and SEYMOUR, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
Plaintiffs brought this action against Delbert Bjordahl "in his official capacity as President and Chief Executive Officer of Western Plains Service Corporation, but not individually," seeking to hold defendant Bjordahl responsible for his refusal to advance money which WPSC had agreed to loan plaintiffs.  Plaintiffs' theory of Bjordahl's liability was that he was a joint venturer with WPSC.


2
Bjordahl filed a motion for summary judgment contending the plaintiffs had failed to raise a genuine issue of material fact on their joint venture assertion.  The parties consented to hearing and entry of final order by the magistrate judge, who thereafter entered summary judgment in favor of Bjordahl.  Plaintiffs appeal.


3
We have reviewed the record and considered plaintiffs' claim that they have created a jury issue on the joint venture question.  For substantially the reasons given by the magistrate judge in his order of June 16, 1989, we affirm the grant of summary judgment in favor of defendant Bjordahl.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3